Order unanimously reversed on the law without costs and petition dismissed. Memorandum: The evidence in this juvenile delinquency proceeding was insufficient to prove that respondent, if an adult, had committed the crime of assault in the third degree. The only evidence tending to establish that the victim had sustained physical injury was the victim’s testimony that he "had a black and blue face” and "sore ribs”, which were "bruised”. This evidence, without further elaboration on the extent of the injuries, fails to establish that the victim sustained either "impairment of physical condition” or "substantial pain” (Penal Law § 10.00 [9]; see, Matter of Philip A., 49 NY2d 198; Matter of Edward M., 88 AD2d 776; Matter of Derrick M., 63 AD2d 932). (Appeal from order of Erie County Family Court, Sedita, J.—juvenile delinquency.) Present—Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.